Citation Nr: 1454124	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-16 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for ischemic heart disease.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to diabetes mellitus, type II.  

4.  Entitlement to service connection for peripheral artery disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In August 2012, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In an April 2014 rating decision, the RO denied service connection for bilateral hearing loss.  In an April 2014 Notice of Disagreement (NOD), the Veteran expressed disagreement with the denial of service connection for hearing loss.  
The Agency of Original Jurisdiction (AOJ) acknowledged receipt of the notice of disagreement by way of an October 2014 letter and informed the Veteran that he could select to have a Decision Review Officer review the case. He was also informed that additional development might take place and if the appeal could not be granted, the AOJ would issue a statement of the case. As the AOJ has acknowledged receipt of the NOD and additional action is pending at the AOJ, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus, type II, ischemic heart disease, peripheral artery disease, and peripheral neuropathy of the bilateral lower extremities, all claimed as secondary to in-service herbicide exposure.  

The Veteran reportedly served in Thailand at Ubon Air Force Base (AFB) from June 1964 to March 1965.  See June 2010 VA Form 21-526 (Claim Form).  

According to the Veteran's August 2012 personal hearing transcript, the Veteran was on TDY to Vietnam and Ubon, Thailand from May 1965 through October 1965.  

The Veteran testified that he started at MacDill AFB in Tampa, Florida, and then first stopped at Edwards AFB.  From there, they went to Hawaii, and then Wake Island.  The Veteran testified that they were in Wake Island for about five days due to mechanical failure.  The Veteran further testified that they then went to Cam Ranh Bay for about four or five days before the group was split.  His group went to Ubon, Thailand.  The unit was the 15th Tactical Fighter Squadron, 8th Tactical Fighter wing, and 43rd Tactical Fighter.  See August 2102 personal hearing transcript, pp. 4-6, 19.  

The Veteran also reported that while at Ubon, he was a crew chief of an F46M and part of his duties included flying back to Cam Ranh Bay to recover cannibalized aircraft parts.  See August 2012 personal hearing transcript, pp. 10-11.  

Finally, the Veteran testified that his son was born while he was serving in Thailand and it took the Red Cross six weeks to find the Veteran when his son was born.  The Veteran testified that they first looked for him in Cam Ranh Bay before they found him in Thailand.  He believes there should be some documentation from the Red Cross regarding this, which could show that he was in-country Vietnam in 1965.  See personal hearing transcript, pp. 22-23.

The current record contains some service personnel records, but none that show the Veteran's service in Thailand or his duties during that time period.  Thus, it appears that the record is incomplete and additional service personnel records should be obtained.

Accordingly, the case is REMANDED to the RO for the following action:

1.  Through all appropriate channels, attempt to corroborate the Veterans' statements regarding his unit of assignment during service between April 1965 and October 1965, and whether he had any in-country service in the Republic of Vietnam including during flight missions in and out of Ubon, Thailand, as well as any stop overs at Cam Ranh Bay on the way to and from Ubon AFB.  

This should include obtaining the complete service personnel records and any documentation from the Red Cross showing that they tried to locate the Veteran in Vietnam after his son was born sometime between May and October 1965.  All agencies that might assist in this investigation should be contacted.  

2.  Following completion of the development requested and any other development deemed warranted, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



